NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HOWARD F. WIBLE,
Claiman,t-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7144
Appeal from the United States C0urt of Appeals for
Veterans C1aiIns in case n0. 09-1197, Judg'e Rona1d M.
Ho1daWay.
ON MOTION
ORDER
Up0n consideration of Howard F. Wib1e’s motion for a
45-day extension of time, until March 17, 2011, to file his
reply brief,
IT ls ORDERED THAT:
The motion is granted

WlBLE v. DvA 2
FoR THE CoURT
 2 8  lsi Jan H0rba1y
Date J an Horba1y
C1erk
cc: Kenneth M. Carpenter, ESq.
Kent C. Kiffner, Esq.
FlLEB
21
5 u.s.coum oFm=EALs ron
me FenEn».L c»nc:un
JN\1 28 2011
1Am:mLv
cwa